Citation Nr: 1748391	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-22 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for pseudophakic, claimed as cataracts, both eyes.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II associated with herbicide exposure.

3.  Entitlement to an initial compensable rating for erectile dysfunction.

4.  Entitlement to service connection for peripheral neuropathy, right upper extremity as a result of exposure to herbicides.

5.  Entitlement to service connection for peripheral neuropathy, left upper extremity as a result of exposure to herbicides.

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, right lower extremity.

7.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, left lower extremity.

8.  Entitlement to an initial rating in excess of 10 percent for L5-S1 spondylosis and grade 1 listhesis of L4 and L5.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Gregory Dale Keenum, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, May 2009, and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran appeared for a videoconference hearing before the undersigned Veterans Law Judge in June 2017.  On the record, the Veteran withdrew his claims for entitlement to an initial compensable rating for pseudophakic, both eyes, entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II associated with herbicide exposure, entitlement to an initial compensable rating for erectile dysfunction, entitlement to service connection for peripheral neuropathy, right upper extremity as a result of exposure to herbicides, and entitlement to service connection for peripheral neuropathy, left upper extremity as a result of exposure to herbicides.  A transcript of the hearing has been associated with the electronic file.

The issues of entitlement to increased initial ratings for the Veteran's service-connected back disability, peripheral neuropathy of the lower extremities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the June 2017 Board hearing, prior to the promulgation of a Board decision on the appeal, the Veteran withdrew his appeal seeking entitlement to an initial compensable rating for pseudophakic, claimed as cataracts, both eyes.

2.  At the June 2017 Board hearing, prior to the promulgation of a Board decision on the appeal, the Veteran withdrew his appeal seeking entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II associated with herbicide exposure.

3.  At the June 2017 Board hearing, prior to the promulgation of a Board decision on the appeal, the Veteran withdrew his appeal seeking entitlement to an initial compensable rating for erectile dysfunction.

4.  At the June 2017 Board hearing, prior to the promulgation of a Board decision on the appeal, the Veteran withdrew his appeal seeking entitlement to service connection for peripheral neuropathy, right upper extremity as a result of exposure to herbicides.

5.  At the June 2017 Board hearing, prior to the promulgation of a Board decision on the appeal, the Veteran withdrew his appeal seeking entitlement to service connection for peripheral neuropathy, left upper extremity as a result of exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to an initial compensable rating for pseudophakic, claimed as cataracts, both eyes. 38 C.F.R. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II associated with herbicide exposure.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to an initial compensable rating for erectile dysfunction.  38 C.F.R. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

4.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to service connection for peripheral neuropathy, right upper extremity as a result of exposure to herbicides.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

5.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to service connection for peripheral neuropathy, left upper extremity as a result of exposure to herbicides.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the Veteran testified, on the record, at his June 2017 videoconference hearing before the undersigned Veterans Law Judge, that he wished to withdraw from appellate review his claims for increased initial evaluations pseudophakic, both eyes, diabetes mellitus, type II associated with herbicide exposure, and erectile dysfunction, and his claims for entitlement to service connection for peripheral neuropathy, bilateral upper extremities as a result of exposure to herbicides.  As a result, there remain no allegations of errors of fact or law for appellate consideration with regard to these particular issues.  Accordingly, the Board does not have jurisdiction over these issues, and these appeals are dismissed.


ORDER

The appeal of the claim for entitlement to entitlement to an initial compensable rating for pseudophakic, both eyes is dismissed.

The appeal of the claim for entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II associated with herbicide exposure is dismissed.

The appeal of the claim for entitlement to an initial compensable rating for erectile dysfunction is dismissed.

The appeal of the claim for entitlement to service connection for peripheral neuropathy, right upper extremity as a result of exposure to herbicides is dismissed.

The appeal of the claim for entitlement to service connection for peripheral neuropathy, left upper extremity as a result of exposure to herbicides is dismissed.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  A remand is necessary to obtain medical records and VA medical examinations and opinions.

The Veteran was provided with a VA peripheral nerves examination in March 2013; and a VA spine examination in December 2012.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that these examinations are too remote to be considered contemporaneous medical examinations sufficient to ascertain the current level of disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

Additionally, the Board finds that the Veteran's December 2012 VA back examination is inadequate because it does not include complete findings as to the Veteran's functional impairment due to pain on active and passive motion, and during weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet. App. 158, 168-69 (2016).

Therefore, the Board finds that the Veteran must be provided another peripheral nerves examination and another VA spine examination to properly assess the current level of his peripheral neuropathies of the bilateral lower extremities and his lumbar spine disability.

The issue of entitlement to a TDIU is inextricably intertwined with the claims on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, consideration of the Veteran's TDIU claim must be deferred pending the outcomes of his claims for entitlement to increased disability ratings.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical treatment records dated from January 2017 forward and associate them with the electronic file.  All record/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

2.  After the development requested above has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected back disability, to include any functional effects.  The Veteran's electronic file should be made available to and be reviewed by the examiner, and (s)he must indicate whether such review was accomplished.

The examiner should determine the range of motion of the Veteran's back, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report. Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

3.  After the development requested in item 1 above has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected peripheral neuropathy of the bilateral lower extremities, to include any functional effects.  The Veteran's electronic file should be made available to and be reviewed by the examiner, and (s)he must indicate whether such review was accomplished.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report. Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.

The reviewing clinician is asked to provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either alone or in the aggregate.  In doing so, the clinician is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  For this purpose, notify the clinician that the Veteran's service-connected disabilities currently consist of: (1) unspecified trauma and stressor related disorder, claimed as posttraumatic stress disorder; (2) diabetes mellitus, type II; (3) severe L5-S1 spondylosis and grade 1 listhesis of L4 and L5; (4) peripheral neuropathy right lower extremity; (5) peripheral neuropathy, left lower extremity.

In making these determinations, the clinician should take into account the Veteran's assertions regarding the impact of his unspecified trauma and stressor related disorder, diabetes mellitus, back disability, and peripheral neuropathy of the bilateral upper extremities, and the combined effect of all of his disabilities on his ability to work.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that a clinician's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the clinician provides a rationale for that statement.

5.  Then, readjudicate the appeal. If the benefits sought are not granted in full, furnish the Veteran a Supplemental Statement of the Case and, after allowing the appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


